 

 GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

and

ARCHETYPE MORTGAGE FUNDING I LLC,

SELLER

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of February 1, 2012

Series 2012-GC6
 

 



 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of February 1,
2012, is between GS Mortgage Securities Corporation II, a Delaware corporation,
as purchaser (the “Purchaser”), and Archetype Mortgage Funding I LLC, a Delaware
limited liability company, as seller (the “Seller”).

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
February 1, 2012 (the “Pooling and Servicing Agreement”), among the Purchaser,
as depositor, KeyCorp Real Estate Capital Markets, Inc., as master servicer (in
such capacity, the “Master Servicer”), CWCapital Asset Management LLC, as
special servicer (the “Special Servicer”), TriMont Real Estate Advisors, Inc.,
as operating advisor, and Wells Fargo Bank, National Association, as trustee
(the “Trustee”), pursuant to which the Purchaser will sell the Mortgage Loans
(as defined herein) to a trust fund and certificates representing ownership
interests in the Mortgage Loans will be issued by the trust fund (the “Trust
Fund”). For purposes of this Agreement, “Mortgage Loans” refers to the mortgage
loans listed on Exhibit A and “Mortgaged Properties” refers to the properties
securing such Mortgage Loans.

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

Section 1 Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), all of its
right, title and interest in and to the Mortgage Loans identified on Exhibit A
to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-Off
Date (and, in any event, excluding payments of principal and interest first due
on the Mortgage Loans on or before the Cut-Off Date). Upon the sale of the
Mortgage Loans, the ownership of each related Note, the Seller’s interest in the
related Mortgage represented by the Note and the other contents of the related
Mortgage File will be vested in the Purchaser and immediately thereafter the
Trustee, and the ownership of records and documents with respect to each
Mortgage Loan prepared by or which come into the possession of the Seller shall
immediately vest in the Purchaser and immediately thereafter the Trustee. The
Purchaser will sell the Class A-1, Class A-2, Class A-3 and Class A-AB
Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of January 24,
2012 (the “Underwriting Agreement”), between the Purchaser and the Underwriters,
and the Purchaser will sell the Class X-A, Class X-B, Class A-S, Class B,
Class C, Class D, Class E, Class F, Class G and Class R Certificates (the
“Private Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of January 24, 2012 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $114,153,327.85,
plus accrued interest on the Mortgage Loans from and including February 1, 2012
to but excluding the Closing Date (but subject to certain post-

 

 

settlement adjustment for expenses incurred by the Underwriters and the Initial
Purchasers on behalf of the Depositor and for which the Seller is specifically
responsible).

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

Section 2 Books and Records; Certain Funds Received After the Cut-Off Date. From
and after the sale of the Mortgage Loans to the Purchaser, record title to each
Mortgage and the related Note shall be transferred to the Trustee subject to and
in accordance with this Agreement. Any funds due after the Cut-Off Date in
connection with a Mortgage Loan received by the Seller shall be held in trust
for the benefit of the Trustee as the owner of such Mortgage Loan and shall be
transferred promptly to the Trustee. All scheduled payments of principal and
interest due on or before the Cut-Off Date but collected after the Cut-Off Date,
and all recoveries and payments of principal and interest collected on or before
the Cut-Off Date (only in respect of principal and interest on the Mortgage
Loans due on or before the Cut-Off Date and principal prepayments thereon),
shall belong to, and shall be promptly remitted to, the Seller.

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

Section 3 Delivery of Mortgage Loan Documents; Additional Costs and Expenses.
(a) The Purchaser hereby directs the Seller, and the Seller hereby agrees, such
agreement effective upon the transfer of the Mortgage Loans contemplated herein,
to deliver or cause to be delivered to the Custodian (on behalf of the Trustee)
on the dates set forth in Section 2.01 of the Pooling and Servicing Agreement,
all documents, instruments and agreements required to be delivered by the
Purchaser, or contemplated to be delivered by the Seller (whether at the
direction of the Purchaser or otherwise), to the Custodian with respect to the
Mortgage Loans under Section 2.01 of the Pooling and Servicing Agreement, and
meeting all the requirements of such Section 2.01 of the Pooling and Servicing
Agreement; provided that the Seller shall not be required to deliver any draft
documents, privileged communications, credit underwriting, due diligence
analyses or data or internal worksheets, memoranda, communications or
evaluations.

-2-



 

(b) The Seller shall deliver to the Master Servicer within ten (10) Business
Days after the Closing Date a copy of the Mortgage File and documents and
records not otherwise required to be contained in the Mortgage File that (i)
relate to the origination and/or servicing and administration of the Mortgage
Loans, (ii) are reasonably necessary for the ongoing administration and/or
servicing of the Mortgage Loans (including any asset summaries related to the
Mortgage Loans that were delivered to the Rating Agencies in connection with the
rating of the Certificates) or for evidencing or enforcing any of the rights of
the holder of the Mortgage Loans or holders of interests therein and (iii) are
in the possession or under the control of the Seller, together with (x) all
unapplied Escrow Payments in the possession or under control of the Seller that
relate to the Mortgage Loans and (y) a statement indicating which Escrow
Payments are allocable to each Mortgage Loan); provided that the Seller shall
not be required to deliver any draft documents, privileged or other
communications, credit underwriting, due diligence analyses or data or internal
worksheets, memoranda, communications or evaluations.

Section 4 Treatment as a Security Agreement. Pursuant to Section 1 hereof, the
Seller has conveyed to the Purchaser all of its right, title and interest in and
to the Mortgage Loans. The parties intend that such conveyance of the Seller’s
right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

Section 5 Covenants of the Seller. The Seller covenants with the Purchaser as
follows:

(a) it shall record or cause a third party to record in the appropriate public
recording office for real property the assignments of assignment of leases,
rents and profits and the assignments of Mortgage and each related UCC-2 and
UCC-3 financing statement referred to in the definition of Mortgage File from
the Seller to the Trustee as and to the extent contemplated under
Section 2.01(c) of the Pooling and Servicing Agreement. All out of pocket costs
and expenses relating to the recordation or filing of such assignments,
assignments of Mortgage and financing statements shall be paid by the Seller. If
any such document or instrument is lost or returned unrecorded or unfiled, as
the case may be, because of a defect therein, then the Seller shall prepare a
substitute therefor or cure such defect or cause such to be done, as the case
may be, and the Seller shall deliver such substitute or corrected document or
instrument to the Trustee (or, if the Mortgage Loan is then no longer subject to
the Pooling and Servicing Agreement, the then holder of such Mortgage Loan);

(b) it shall take any action reasonably required by the Purchaser, the Trustee
or the Master Servicer in order to assist and facilitate the transfer of the
servicing of the

-3-



 

Mortgage Loans to the Master Servicer, including effectuating the transfer of
any letters of credit with respect to any Mortgage Loan to the Master Servicer
on behalf of the Trustee for the benefit of Certificateholders. Prior to the
date that a letter of credit with respect to any Mortgage Loan is transferred to
the Master Servicer, the Seller will cooperate with the reasonable requests of
the Master Servicer or Special Servicer, as applicable, in connection with
effectuating a draw under such letter of credit as required under the terms of
the related Loan Documents;

(c) the Seller shall provide the Master Servicer the initial data with respect
to each Mortgage Loan for the CREFC Financial File and the CREFC Loan Periodic
Update File that are required to be prepared by the Master Servicer pursuant to
the Pooling and Servicing Agreement and the Supplemental Servicer Schedule;

(d) if (during the period of time that the Underwriters are required, under
applicable law, to deliver a prospectus related to the Public Certificates in
connection with sales of the Public Certificates by an Underwriter or a dealer)
the Seller has obtained actual knowledge of undisclosed or corrected information
related to an event that occurred prior to the Closing Date, which event causes
there to be an untrue statement of a material fact with respect to the Seller
Information in the Prospectus Supplement dated January 24, 2012 relating to the
Public Certificates, the annexes and exhibits thereto and the DVD delivered
therewith, or the Offering Circular dated January 24, 2012 relating to the
Private Certificates, the annexes and exhibits thereto and the DVD delivered
therewith (collectively, the “Offering Documents”), or causes there to be an
omission to state therein a material fact with respect to the Seller Information
required to be stated therein or necessary to make the statements therein with
respect to the Seller Information, in light of the circumstances under which
they were made, not misleading, then the Seller shall promptly notify the
Dealers and the Depositor. If as a result of any such event the Dealers’ legal
counsel determines that it is necessary to amend or supplement the Offering
Documents in order to correct the untrue statement, or to make the statements
therein, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, not misleading, or to make the Offering Documents in
compliance with applicable law, the Seller shall (to the extent that such
amendment or supplement solely relates to the Seller Information) at the expense
of the Seller, do all things reasonably necessary to assist the Depositor to
prepare and furnish to the Dealers, such amendments or supplements to the
Offering Documents as may be necessary so that the statements in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable law.
(All terms under this clause (d) and not otherwise defined in this Agreement
shall have the meanings set forth in the Indemnification Agreement, dated as of
January 24, 2012, among the Underwriters, the Initial Purchasers, the Seller and
the Purchaser (the “Indemnification Agreement” and, together with this
Agreement, the “Operative Documents”)); and

(e) for so long as the Trust Fund is subject to the reporting requirements of
the Exchange Act, the Seller shall provide the Depositor and the Trustee with
any Additional Form 10-D Disclosure, any Additional Form 10-K Disclosure and any
Form 8-K Disclosure Information indicated on Exhibit U, Exhibit V and Exhibit Z
to the Pooling and Servicing Agreement within the time periods set forth in the
Pooling and Servicing Agreement.

-4-



 

SECTION 6 Representations and Warranties.

(a) The Seller represents and warrants to the Purchaser as of the date hereof
and as of the Closing Date that:

(i) The Seller is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement except where the failure to be
so qualified would not have a material adverse effect on its ability to perform
its obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and all the transactions contemplated hereby and thereby, including,
but not limited to, the power and authority to sell, assign, transfer, set over
and convey the Mortgage Loans in accordance with this Agreement;

(ii) Assuming the due authorization, execution and delivery of this Agreement by
the Purchaser, this Agreement will constitute a legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(iii) The execution and delivery of each Operative Document by the Seller and
the performance of its obligations hereunder and thereunder will not conflict
with any provision of any law or regulation to which the Seller is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Seller’s organizational documents
or any agreement or instrument to which the Seller is a party or by which it is
bound, or any order or decree applicable to the Seller, or result in the
creation or imposition of any lien on any of the Seller’s assets or property, in
each case, which would materially and adversely affect the ability of the Seller
to carry out the transactions contemplated by the Operative Documents;

(iv) There is no action, suit, proceeding or investigation pending or, to the
Seller’s knowledge, threatened against the Seller in any court or by or before
any other governmental agency or instrumentality which would materially and
adversely affect the validity of the Mortgage Loans or the ability of the Seller
to carry out the transactions contemplated by each Operative Document;

(v) The Seller is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial

-5-



 

or other) or operations of the Seller or its properties or might have
consequences that, in the Seller’s good faith and reasonable judgment, is likely
to materially and adversely affect its performance under any Operative Document;

(vi) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Seller of, or compliance by the Seller with, each Operative Document or the
consummation of the transactions contemplated hereby or thereby, other than
those which have been obtained by the Seller; and

(vii) The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.

(b) The Purchaser represents and warrants to the Seller as of the Closing Date
that:

(i) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to own its assets and conduct its business, is duly qualified as a
foreign corporation in good standing in all jurisdictions in which the ownership
or lease of its property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the ability of the Purchaser to perform its
obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

(ii) Assuming the due authorization, execution and delivery of this Agreement by
the Seller, this Agreement will constitute a legal, valid and binding obligation
of the Purchaser, enforceable against the Purchaser in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(iii) The execution and delivery of this Agreement by the Purchaser and the
performance of its obligations hereunder will not conflict with any provision of
any law or regulation to which the Purchaser is subject, or conflict with,
result in a breach of, or constitute a default under, any of the terms,
conditions or provisions of any of the Purchaser’s organizational documents or
any agreement or instrument to which the Purchaser is a party or by which it is
bound, or any order or decree applicable to the Purchaser, or result in the
creation or imposition of any lien on any of the Purchaser’s assets or property,
in each case which would materially and adversely affect the ability of the
Purchaser to carry out the transactions contemplated by this Agreement;

-6-



 

(iv) There is no action, suit, proceeding or investigation pending or, to the
Purchaser’s knowledge, threatened against the Purchaser in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of this Agreement or any action taken in
connection with the obligations of the Purchaser contemplated herein, or which
would be likely to impair materially the ability of the Purchaser to perform
under the terms of this Agreement;

(v) The Purchaser is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Purchaser or its properties or might have consequences that would materially and
adversely affect its performance under any Operative Document; and

(vi) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Purchaser of or compliance by the Purchaser with this Agreement or the
consummation of the transactions contemplated by this Agreement other than those
that have been obtained by the Purchaser.

(c) The Seller further makes the representations and warranties as to the
Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off Date
or other date set forth in Exhibit B to this Agreement, which representations
and warranties are subject to the exceptions thereto set forth in Exhibit C to
this Agreement.

(d) Pursuant to the Pooling and Servicing Agreement, if any party thereto
discovers that any document constituting a part of a Mortgage File has not been
properly executed, is missing, contains information that does not conform in any
material respect with the corresponding information set forth in the Mortgage
Loan Schedule, or does not appear to be regular on its face (each, a “Document
Defect”), or discovers or receives notice of a breach of any representation or
warranty of the Seller made pursuant to Section 6(c) of this Agreement with
respect to any Mortgage Loan (a “Breach”), such party is required to give prompt
written notice thereof to the Seller.

(e) Pursuant to the Pooling and Servicing Agreement, the Special Servicer is
required to determine whether any such Document Defect or Breach with respect to
any Mortgage Loan materially and adversely affects, or such Document Defect is
deemed in accordance with the Pooling and Servicing Agreement to materially and
adversely affect, the value of the Mortgage Loan or any related REO Property or
the interests of the Certificateholders therein (any such Document Defect shall
constitute a “Material Document Defect” and any such Breach shall constitute a
“Material Breach”). If such Document Defect or Breach has been determined to be
a Material Document Defect or Material Breach, then the Special Servicer will be
required to give prompt written notice thereof to the Seller. Promptly upon
becoming aware of any such Material Document Defect or Material Breach
(including through a written notice given by any party hereto, as provided above
if the Document Defect or Breach identified therein is a Material Document
Defect or Material Breach, as the case may be), the Seller shall, not later than
90 days from the earlier of the Seller’s discovery or receipt of notice of, and
receipt of a

-7-



 

demand to take action with respect to, such Material Document Defect or Material
Breach, as the case may be (or, in the case of a Material Document Defect or
Material Breach relating to a Mortgage Loan not being a “qualified mortgage”
within the meaning of the REMIC Provisions, not later than 90 days from any
party discovering such Material Document Defect or Material Breach provided the
Seller receives notice thereof in a timely manner), cure the same in all
material respects (which cure shall include payment of any Additional Trust Fund
Expenses associated therewith) or, if such Material Document Defect or Material
Breach, as the case may be, cannot be cured within such 90 day period, the
Seller shall either (i) substitute a Qualified Substitute Mortgage Loan for such
affected Mortgage Loan (provided that in no event shall any such substitution
occur later than the second anniversary of the Closing Date) and pay the Master
Servicer, for deposit into the Collection Account, any Substitution Shortfall
Amount in connection therewith or (ii) repurchase the affected Mortgage Loan or
the interest thereby represented in any related REO Property at the applicable
Purchase Price by wire transfer of immediately available funds to the Collection
Account (or, in the case of an REO Property, to the related REO Account);
provided, however, that if (i) such Material Document Defect or Material Breach
is capable of being cured but not within such 90 day period, (ii) such Material
Document Defect or Material Breach is not related to any Mortgage Loan’s not
being a “qualified mortgage” within the meaning of the REMIC Provisions and
(iii) the Seller has commenced and is diligently proceeding with the cure of
such Material Document Defect or Material Breach within such 90 day period, then
the Seller shall have an additional 90 days to complete such cure (or, in the
event of a failure to so cure, to complete such repurchase of the related
Mortgage Loan or substitute a Qualified Substitute Mortgage Loan as described
above) it being understood and agreed that, in connection with the Seller’s
receiving such additional 90 day period, the Seller shall deliver an Officer’s
Certificate to the Trustee setting forth the reasons such Material Document
Defect or Material Breach is not capable of being cured within the initial 90
day period and what actions the Seller is pursuing in connection with the cure
thereof and stating that the Seller anticipates that such Material Document
Defect or Material Breach will be cured within such additional 90 day period;
and provided, further, that, if any such Material Document Defect is still not
cured after the initial 90 day period and any such additional 90 day period
solely due to the failure of the Seller to have received the recorded document,
then the Seller shall be entitled to continue to defer its cure, substitution or
repurchase obligations in respect of such Document Defect so long as the Seller
certifies to the Trustee every 30 days thereafter that the Document Defect is
still in effect solely because of its failure to have received the recorded
document and that the Seller is diligently pursuing the cure of such defect
(specifying the actions being taken), except that no such deferral of cure,
substitution or repurchase may continue beyond the date that is 18 months
following the Closing Date. Any such repurchase of a Mortgage Loan shall be on a
servicing released basis. The Seller shall have no obligation to monitor the
Mortgage Loans regarding the existence of a breach or a document defect, but if
the Seller discovers a Material Breach or Material Document Defect with respect
to a Mortgage Loan, it will notify the Purchaser.

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed

-8-



 

Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

(f) In connection with any repurchase or substitution of one or more Mortgage
Loans pursuant to this Section 6, the Pooling and Servicing Agreement shall
provide that the Trustee, the Custodian, the Master Servicer and the Special
Servicer shall each tender to the repurchasing entity, upon delivery to each of
them of a receipt executed by the repurchasing entity, all portions of the
Mortgage File and other documents and Escrow Payments pertaining to such
Mortgage Loan possessed by it, and each document that constitutes a part of the
Mortgage File shall be endorsed or assigned to the extent necessary or
appropriate to the repurchasing or substituting entity or its designee in the
same manner, but only if the respective documents have been previously assigned
or endorsed to the Trustee, and pursuant to appropriate forms of assignment,
substantially similar to the manner and forms pursuant to which such documents
were previously assigned to the Trustee or as otherwise reasonably requested to
effect the retransfer and reconveyance of the Mortgage Loan and the security
therefor to the Seller or its designee; provided that such tender by the Trustee
shall be conditioned upon its receipt from the Master Servicer of a Request for
Release and an Officer’s Certificate to the effect that the requirements for
repurchase or substitution have been satisfied.

(g) The representations and warranties of the parties hereto shall survive the
execution and delivery and any termination of this Agreement and shall inure to
the benefit of the respective parties, notwithstanding any restrictive or
qualified endorsement on the Notes or Assignment of Mortgage or the examination
of the Mortgage Files.

(h) Each party hereby agrees to promptly notify the other party of any breach of
a representation or warranty contained in Section 6(c) of this Agreement. The
Seller’s obligation to cure any breach or repurchase or substitute any affected
Mortgage Loan pursuant to this Section 6 shall constitute the sole remedy
available to the Purchaser in connection with a breach of any of the Seller’s
representations or warranties contained in Section 6(c) of this Agreement.

(i) The Seller shall promptly notify the Depositor if (i) the Seller receives a
Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was

-9-



 

rejected or disputed, as applicable, and (3) if known, the basis for (x) the
Repurchase Request (as asserted in the Repurchase Request) or (y) any rejection
or dispute of a Repurchase Request, as applicable.

The Seller shall provide to the Depositor and the Trustee a true, correct and
complete copy of the relevant portions of any Form ABS-15G that the Seller is
required to file with the Securities and Exchange Commission with respect to the
Mortgage Loans on or before the date that is five (5) Business Days before the
date such Form ABS-15G is required to be filed with the Securities and Exchange
Commission.

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider shall be deemed
to constitute a waiver or defense to the exercise of any legal right the 15Ga-1
Notice Provider may have with respect to this Agreement, including with respect
to any Repurchase Request that is the subject of a 15Ga-1 Notice.

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

SECTION 7 Review of Mortgage File. The Purchaser shall require the Trustee
pursuant to the Pooling and Servicing Agreement to review the Mortgage Files
pursuant to Section 2.02 of the Pooling and Servicing Agreement and if it finds
any document or documents not to have been properly executed, or to be missing
or to be defective on its face in any material respect, to notify the Purchaser,
which shall promptly notify the Seller.

SECTION 8 Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

-10-



 

(a) Each of the obligations of the Seller required to be performed by it at or
prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

(b) The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

(c) The Purchaser shall have received the following additional closing
documents:

(i) copies of the Seller’s Articles of Association, charter, by-laws or other
organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;

(ii) a certificate as of a recent date of the Secretary of State of the State of
Delaware to the effect that the Seller is duly organized, existing and in good
standing in the State of Delaware;

(iii) an officer’s certificate of the Seller in form reasonably acceptable to
the Underwriters, the Initial Purchasers and each Rating Agency;

(iv) an opinion of counsel of the Seller, subject to customary exceptions and
carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers and each Rating Agency; and

(v) a letter from counsel of the Seller substantially to the effect that (a)
nothing has come to such counsel’s attention that would lead such counsel to
believe that the Primary Free Writing Prospectus, the Prospectus Supplement, the
Preliminary Offering Circular or the Final Offering Circular (each as defined in
the Indemnification Agreement), as of the date thereof or as of the Closing Date
contain, with respect to the Seller or the Mortgage Loans, any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements therein relating to the Seller or the Mortgage Loans, in the
light of the circumstances under which they were made, not misleading and (b)
the Seller Information (as defined in the Indemnification Agreement) in the
Prospectus Supplement satisfies the applicable requirements of Regulation AB.

(d) The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement. The Private Certificates
shall have been concurrently issued and sold pursuant to the terms of the
Certificate Purchase Agreement.

-11-



 

(e) The Seller shall have executed and delivered concurrently herewith the
Indemnification Agreement.

(f) The Seller shall furnish the Purchaser, the Underwriters and the Initial
Purchasers with such other certificates of its officers or others and such other
documents and opinions to evidence fulfillment of the conditions set forth in
this Agreement as the Purchaser and its counsel may reasonably request.

SECTION 9 Closing. The closing for the purchase and sale of the Mortgage Loans
shall take place at the office of Cadwalader, Wickersham & Taft LLP, New York,
New York, at 10:00 a.m., on the Closing Date or such other place and time as the
parties shall agree.

SECTION 10 Expenses. The Seller will pay its pro rata share (the Seller’s pro
rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee and the Trustee’s counsel; (iv) the fees and disbursements of a firm
of certified public accountants selected by the Purchaser and the Seller with
respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Prospectus, Primary Free Writing Prospectus, the
Prospectus Supplement, the Preliminary Offering Circular, the Final Offering
Circular and any related 8-K Information (as defined in the Underwriting
Agreement), including the cost of obtaining any “comfort letters” with respect
to such items; (v) the costs and expenses in connection with the qualification
or exemption of the Certificates under state securities or blue sky laws,
including filing fees and reasonable fees and disbursements of counsel in
connection therewith; (vi) the costs and expenses in connection with any
determination of the eligibility of the Certificates for investment by
institutional investors in any jurisdiction and the preparation of any legal
investment survey, including reasonable fees and disbursements of counsel in
connection therewith; (vii) the costs and expenses in connection with printing
(or otherwise reproducing) and delivering the Registration Statement,
Prospectus, Primary Free Writing Prospectus, Prospectus Supplement, Preliminary
Offering Circular, Final Offering Circular and the reproducing and delivery of
this Agreement and the furnishing to the Underwriters of such copies of the
Registration Statement, Prospectus, Primary Free Writing Prospectus, Prospectus
Supplement, Preliminary Offering Circular, Final Offering Circular and this
Agreement as the Underwriters may reasonably request; (viii) the fees of the
rating agency or agencies requested to rate the Certificates; (ix) the
reasonable fees and expenses of Cadwalader, Wickersham & Taft LLP, as counsel to
the Purchaser; and (x) the reasonable fees and expenses of Kaye Scholer LLP, as
counsel to the Underwriters and the Initial Purchasers.

SECTION 11 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way

-12-



 

affect the validity or enforceability of the other provisions of this Agreement.
Furthermore, the parties shall in good faith endeavor to replace any provision
held to be invalid or unenforceable with a valid and enforceable provision which
most closely resembles, and which has the same economic effect as, the provision
held to be invalid or unenforceable.

SECTION 12 Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AGREEMENT.

SECTION 13 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 14 Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND
(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER.

SECTION 15 No Third-Party Beneficiaries. The parties do not intend the benefits
of this Agreement to inure to any third party except as expressly set forth in
Section 16.

SECTION 16 Assignment. The Seller hereby acknowledges that the Purchaser has,
concurrently with the execution hereof, executed and delivered the Pooling and
Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of

-13-



 

the Seller, shall be the successor to the Seller hereunder without any further
act. The warranties and representations and the agreements made by the Seller
herein shall survive delivery of the Mortgage Loans to the Trustee until the
termination of the Pooling and Servicing Agreement, but shall not be further
assigned by the Trustee to any Person.

SECTION 17 Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number
(212) 428-1439, with a copy to Gary Silber, fax number (212) 493-9003, (ii) if
sent to the Seller, will be mailed, hand delivered, couriered or sent by
facsimile transmission or electronic mail and confirmed to it at Archetype
Mortgage Funding I LLC, 1601 Washington Avenue, Suite 800, Miami Beach, Florida
33139, to the attention of Leslie K. Fairbanks, Senior Vice President, fax
number (305) 685-5808, with a copy to LNR Property LLC, 1601 Washington Ave.,
Suite 800, Miami Beach, Florida 33135, to the attention of Vincent Kallaher,
Senior Vice President, fax number (305) 695-5549, with a copy to LNR Property
LLC, 1601 Washington Ave., Suite 800, Miami Beach, Florida 33135, to the
attention of Corporate Counsel, fax number (305) 695-5530, and (iii) in the case
of any of the preceding parties, such other address as may hereafter be
furnished to the other party in writing by such parties.

SECTION 18 Amendment. This Agreement may be amended only by a written instrument
which specifically refers to this Agreement and is executed by the Purchaser and
the Seller. This Agreement shall not be deemed to be amended orally or by virtue
of any continuing custom or practice. No amendment to the Pooling and Servicing
Agreement which relates to defined terms contained therein or any obligations or
rights of the Seller whatsoever shall be effective against the Seller unless the
Seller shall have agreed to such amendment in writing.

SECTION 19 Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

SECTION 20 Exercise of Rights. No failure or delay on the part of any party to
exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

SECTION 21 No Partnership. Nothing herein contained shall be deemed or construed
to create a partnership or joint venture between the parties hereto. Nothing
herein

-14-



 

contained shall be deemed or construed as creating an agency relationship
between the Purchaser and the Seller and neither party shall take any action
which could reasonably lead a third party to assume that it has the authority to
bind the other party or make commitments on such party’s behalf.

SECTION 22 Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

SECTION 23 Further Assurances. The Seller and Purchaser each agree to execute
and deliver such instruments and take such further actions as any party hereto
may, from time to time, reasonably request in order to effectuate the purposes
and carry out the terms of this Agreement.

* * * * * *

-15-



 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

        GS MORTGAGE SECURITIES
CORPORATION II         By:       Name:     Title:

 

          ARCHETYPE MORTGAGE FUNDING I LLC           By:         Name:      
Title:

 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

A-1



 





                                      GSMS 2012-GC6 AMF I Mortgage Loan Schedule
                                                              Control
Number   Footnotes   Loan
Number   Property Name   Address   City   State   Zip Code   Cut-Off Date
Balance ($)   Original
Mortgage
Loan Rate (%) 11       659100004   Great Northern Corporate Center   24950,
25000, & 25050 Country Club Boulevard   North Olmsted   Ohio   44070  
20,519,456   6.15000% 12       659100003   Chase Tower   707 Virginia Street
East   Charleston   West Virginia   25301   19,918,485   5.92000% 22      
695100001   Coconut Grove Courtyard by Marriott   2649 South Bayshore Drive  
Miami   Florida   33133   14,179,424   5.77000% 33       695100002   One Hamden
Center   2319 Whitney Avenue   Hamden   Connecticut   06518   9,148,315  
5.81000% 37       695100009   Springhill Suites Lincolnshire Hotel   300
Marriott Drive   Lincolnshire   Illinois   60069   8,264,331   6.13000% 43      
695100015   Carriage Hills Apartments   2355 West Michigan Avenue   Pensacola  
Florida   32526   6,744,212   5.87000% 50       695100013   Pangea Apartment
Portfolio                   5,641,279   6.27000% 50.01       695100013-1   808 W
76th St   808 West 76th Street   Chicago   Illinois   60620         50.02      
695100013-12   7944 S Paulina   7944 South Paulina Street   Chicago   Illinois  
60620         50.03       695100013-2   1514-20 W 77th   1514 West 77th Street  
Chicago   Illinois   60620         50.04       695100013-8   1448 W 83rd   1448
West 83rd Street   Chicago   Illinois   60620         50.05       695100013-11  
8001 S Marshfield Ave   8001 South Marshfield Avenue   Chicago   Illinois  
60620         50.06       695100013-5   1738 W 77th St   1738 West 77th Street  
Chicago   Illinois   60620         50.07       695100013-7   1735 W 79th St  
1735 West 79th Street   Chicago   Illinois   60620         50.08      
695100013-4   1717 W 77th St   1717 West 77th Street   Chicago   Illinois  
60620         50.09       695100013-3   1704 W 77th St   1704 West 77th Street  
Chicago   Illinois   60620         50.10       695100013-6   1815 W 77th St  
1815 West 77th Street   Chicago   Illinois   60620         50.11      
695100013-9   8001-03 S Carpenter   8001 South Carpenter Street   Chicago  
Illinois   60620         50.12       695100013-10   8515 S Green   8515 South
Green Street   Chicago   Illinois   60620         55       695100011   Lakeview
Village Shopping Center   3680 Sangani Boulevard   D’Iberville   Mississippi  
39540   4,488,796   6.14000% 64       695100014   Mount Kisco Self-Storage   65
Kensico Drive   Mount Kisco   New York   10549   3,494,029   5.90000% 66      
695100005   Shady Banks Shopping Center   2900 Hampton Highway   Yorktown  
Virginia   23693   3,291,923   6.36000% 69       695100010   Mount Rose Plaza  
1045 Mount Rose Avenue   York   Pennsylvania   17403   3,095,128   6.21000% 71  
    695100006   Gordon Highway Self-Storage   2130-2134 Gordon Highway   Augusta
  Georgia   30909   3,018,397   6.82000% 78       695100012   Extra Space
Storage Chattanooga   600 Commercial Lane   Chattanooga   Tennessee   37405  
2,384,708   6.68000% 79       695100007   Collierville Self-Storage   314 South
Mount Pleasant Road   Collierville   Tennessee   38017   1,362,021   6.82000%

 

 

 

                                      GSMS 2012-GC6 AMF I Mortgage Loan Schedule
                                                              Control
Number   Footnotes   Loan
Number   Property Name   Remaining
Term To
Maturity (Mos.)   Maturity Date   Remaining
Amortization Term
(Mos.)   Subservicing
Fee Rate (%)   Servicing
Fee Rate (%)   Mortgage
Loan Seller 11       659100004   Great Northern Corporate Center   117  
11/1/2021   297   0.00000%   0.07000%   AMF I 12       659100003   Chase Tower  
116   10/1/2021   356   0.00000%   0.07000%   AMF I 22       695100001   Coconut
Grove Courtyard by Marriott   114   8/1/2021   294   0.00000%   0.07000%   AMF I
33       695100002   One Hamden Center   114   8/1/2021   354   0.00000%  
0.07000%   AMF I 37       695100009   Springhill Suites Lincolnshire Hotel   118
  12/1/2021   298   0.00000%   0.07000%   AMF I 43       695100015   Carriage
Hills Apartments   119   1/1/2022   359   0.00000%   0.07000%   AMF I 50      
695100013   Pangea Apartment Portfolio   118   12/1/2021   298   0.00000%  
0.07000%   AMF I 50.01       695100013-1   808 W 76th St                        
50.02       695100013-12   7944 S Paulina                         50.03      
695100013-2   1514-20 W 77th                         50.04       695100013-8  
1448 W 83rd                         50.05       695100013-11   8001 S Marshfield
Ave                         50.06       695100013-5   1738 W 77th St            
            50.07       695100013-7   1735 W 79th St                        
50.08       695100013-4   1717 W 77th St                         50.09      
695100013-3   1704 W 77th St                         50.10       695100013-6  
1815 W 77th St                         50.11       695100013-9   8001-03 S
Carpenter                         50.12       695100013-10   8515 S Green      
                  55       695100011   Lakeview Village Shopping Center   118  
12/1/2021   298   0.00000%   0.07000%   AMF I 64       695100014   Mount Kisco
Self-Storage   118   12/1/2021   358   0.00000%   0.07000%   AMF I 66      
695100005   Shady Banks Shopping Center   117   11/1/2021   357   0.00000%  
0.07000%   AMF I 69       695100010   Mount Rose Plaza   118   12/1/2021   358  
0.00000%   0.07000%   AMF I 71       695100006   Gordon Highway Self-Storage  
57   11/1/2016   357   0.00000%   0.07000%   AMF I 78       695100012   Extra
Space Storage Chattanooga   58   12/1/2016   358   0.00000%   0.07000%   AMF I
79       695100007   Collierville Self-Storage   57   11/1/2016   357   0.00000%
  0.07000%   AMF I

 

 

 

                  GSMS 2012-GC6 AMF I Mortgage Loan Schedule                  
Control
Number   Footnotes   Loan
Number   Property Name   Crossed With
Other Loans
(Crossed Group) 11       659100004   Great Northern Corporate Center   NAP 12  
    659100003   Chase Tower   NAP 22       695100001   Coconut Grove Courtyard
by Marriott   NAP 33       695100002   One Hamden Center   NAP 37      
695100009   Springhill Suites Lincolnshire Hotel   NAP 43       695100015  
Carriage Hills Apartments   NAP 50       695100013   Pangea Apartment Portfolio
  NAP 50.01       695100013-1   808 W 76th St     50.02       695100013-12  
7944 S Paulina     50.03       695100013-2   1514-20 W 77th     50.04      
695100013-8   1448 W 83rd     50.05       695100013-11   8001 S Marshfield Ave  
  50.06       695100013-5   1738 W 77th St     50.07       695100013-7   1735 W
79th St     50.08       695100013-4   1717 W 77th St     50.09       695100013-3
  1704 W 77th St     50.10       695100013-6   1815 W 77th St     50.11      
695100013-9   8001-03 S Carpenter     50.12       695100013-10   8515 S Green  
  55       695100011   Lakeview Village Shopping Center   NAP 64       695100014
  Mount Kisco Self-Storage   NAP 66       695100005   Shady Banks Shopping
Center   NAP 69       695100010   Mount Rose Plaza   NAP 71       695100006  
Gordon Highway Self-Storage   NAP 78       695100012   Extra Space Storage
Chattanooga   NAP 79       695100007   Collierville Self-Storage   NAP

 

 

 



EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

B-1



 





MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

(1) Whole Loan; Ownership of Mortgage Loans. Each Mortgage Loan is a whole loan
and not a participation interest in a Mortgage Loan. At the time of the sale,
transfer and assignment to Depositor, no Mortgage Note or Mortgage was subject
to any assignment (other than assignments to the Seller), participation or
pledge, and the Seller had good title to, and was the sole owner of, each
Mortgage Loan free and clear of any and all liens, charges, pledges,
encumbrances, participations, any other ownership interests on, in or to such
Mortgage Loan other than any servicing rights appointment or similar agreement.
Seller has full right and authority to sell, assign and transfer each Mortgage
Loan, and the assignment to Depositor constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan.

(2) Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan, that would deny the mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Loan Documents.

(3) Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security

 

 

intended to be provided thereby, including realization by judicial or, if
applicable, nonjudicial foreclosure subject to the limitations set forth in the
Standard Qualifications.

(4) Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

(5) Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases from the Seller
constitutes a legal, valid and binding assignment from the Seller. Each related
Mortgage and Assignment of Leases is freely assignable without the consent of
the related Mortgagor. Each related Mortgage is a legal, valid and enforceable
first lien on the related Mortgagor’s fee (or if identified on the Mortgage Loan
Schedule, leasehold) interest in the Mortgaged Property in the principal amount
of such Mortgage Loan or allocated loan amount (subject only to Permitted
Encumbrances (as defined below) and the exceptions to paragraph (6) set forth on
Exhibit C (each such exception, a “Title Exception”)), except as the enforcement
thereof may be limited by the Standard Qualifications. Such Mortgaged Property
(subject to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-Off Date, to the Seller’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Seller’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below). Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code financing statements is required in order to effect such perfection.

(6) Permitted Liens; Title Insurance. Each Mortgaged Property securing a
Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow instructions or a
“marked up” commitment, in each case binding on the title insurer) (the “Title
Policy”) in the original principal amount of such Mortgage

2



 

Loan (or with respect to a Mortgage Loan secured by multiple properties, an
amount equal to at least the allocated loan amount with respect to the Title
Policy for each such property) after all advances of principal (including any
advances held in escrow or reserves), that insures for the benefit of the owner
of the indebtedness secured by the Mortgage, the first priority lien of the
Mortgage, which lien is subject only to (a) the lien of current real property
taxes, water charges, sewer rents and assessments not yet due and payable;
(b) covenants, conditions and restrictions, rights of way, easements and other
matters of public record; (c) the exceptions (general and specific) and
exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; and (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group, provided that
none of which items (a) through (f), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clause
(f) of the preceding sentence none of the Permitted Encumbrances are mortgage
liens that are senior to or coordinate and co-equal with the lien of the related
Mortgage. Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made by the Seller thereunder and no claims have
been paid thereunder. Neither the Seller, nor to the Seller’s knowledge, any
other holder of the Mortgage Loan, has done, by act or omission, anything that
would materially impair the coverage under such Title Policy.

(7) Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on Exhibit C, the Seller has no knowledge of any mezzanine
debt secured directly by interests in the related Mortgagor.

(8) Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related Assignment of Leases creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications. The related Mortgage or
related Assignment of Leases, subject to applicable law, provides that, upon an
event of default under the Mortgage Loan, a receiver is permitted to be
appointed for the collection of rents or for

3



 

the related mortgagee to enter into possession to collect the rents or for rents
to be paid directly to the mortgagee.

(9) UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

(10) Condition of Property. Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within twelve months of the
Cut-Off Date.

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than twelve months
prior to the Cut-Off Date. To the Seller’s knowledge, based solely upon due
diligence customarily performed in connection with the origination of comparable
mortgage loans, as of the Closing Date, each related Mortgaged Property was free
and clear of any material damage (other than deferred maintenance for which
escrows were established at origination) that would affect materially and
adversely the use or value of such Mortgaged Property as security for the
Mortgage Loan.

(11) Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off Date have become delinquent in
respect of each related Mortgaged Property have been paid, or an escrow of funds
has been established in an amount sufficient to cover such payments and
reasonably estimated interest and penalties, if any, thereon. For purposes of
this representation and warranty, real estate taxes and governmental assessments
and other outstanding governmental charges and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.

4



 

(12) Condemnation. As of the date of origination and to the Seller’s knowledge
as of the Cut-Off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-Off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

(13) Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

(14) Escrow Deposits. All escrow deposits and payments required to be escrowed
with lender pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with lender under the related Loan Documents are being conveyed by the Seller to
Depositor or its servicer.

(15) No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Seller to merit such holdback).

(16) Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Service (collectively the “Insurance Rating
Requirements”), in an amount (subject to a customary deductible) not less than
the lesser of (1) the original principal balance of the Mortgage Loan and (2)
the full insurable value on a replacement cost basis of the improvements,
furniture, furnishings, fixtures and equipment owned by the Mortgagor and
included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

5



 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Mortgagor is required to maintain insurance in the maximum amount available
under the National Flood Insurance Program.

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Service in an amount not less than 100% of the
SEL.

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan, the lender (or a
trustee appointed by it) having the right to hold and disburse such proceeds as
the repair or restoration progresses, or (b) to the payment of the outstanding
principal balance of such Mortgage Loan together with any accrued interest
thereon.

6



 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the lender under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the lender to maintain such insurance
at the Mortgagor’s cost and expense and to charge such Mortgagor for related
premiums. All such insurance policies (other than commercial liability policies)
require at least 10 days’ prior notice to the lender of termination or
cancellation arising because of nonpayment of a premium and at least 30 days
prior notice to the lender of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non-payment of a premium and no such notice has been
received by Seller.

(17) Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Mortgage Loan requires the Mortgagor to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created.

(18) No Encroachments. To Seller’s knowledge based solely on surveys obtained in
connection with origination and the lender’s Title Policy (or, if such policy is
not yet issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No improvements on adjoining parcels encroach onto the related Mortgaged
Property except for encroachments that do not materially and adversely affect
the value or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy. No improvements encroach upon
any easements except for encroachments the removal of which would not materially
and adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements obtained with respect to the Title Policy.

7



 

(19) No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by Seller.

(20) REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan was originated at least
equal to 80% of the adjusted issue price of the Mortgage Loan on such date or
(ii) at the Closing Date at least equal to 80% of the adjusted issue price of
the Mortgage Loan on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under Section
1001 of the Code, it either (x) was modified as a result of the default or
reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

(21) Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

(22) Authorized to do Business. To the extent required under applicable law, as
of the Cut-Off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to transact and do business in
the jurisdiction in which each related Mortgaged Property is located, or the
failure to be so authorized does not materially and adversely affect the
enforceability of such Mortgage Loan by the Trust.

(23) Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable

8



 

law or may be substituted in accordance with the Mortgage and applicable law by
the related mortgagee.

(24) Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, the improvements located on or
forming part of each Mortgaged Property securing a Mortgage Loan as of the date
of origination of such Mortgage Loan and as of the Cut-Off Date, there are no
material violations of applicable zoning ordinances, building codes and land
laws (collectively “Zoning Regulations”) other than those which (i) are insured
by the Title Policy or a law and ordinance insurance policy or (ii) would not
have a material adverse effect on the value, operation or net operating income
of the Mortgaged Property. The terms of the Loan Documents require the Mortgagor
to comply in all material respects with all applicable governmental regulations,
zoning and building laws.

(25) Licenses and Permits. Each Mortgagor covenants in the Loan Documents that
it shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

(26) Recourse Obligations. The Loan Documents for each Mortgage Loan provide
that such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor made in violation of the Loan Documents; and (b)
contains provisions providing for recourse against the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis), for losses and damages
sustained by reason of Mortgagor’s (i) misappropriation of rents after the
occurrence of an event of default under the Mortgage Loan, (ii) misappropriation
of (A) insurance proceeds or condemnation awards or (B) security deposits or,
alternatively, the failure of any security deposits to be delivered to lender
upon foreclosure or action in lieu thereof (except to the extent applied in
accordance with leases prior to a Mortgage

9



 

Loan event of default); (iii) fraud or intentional material misrepresentation;
(iv) breaches of the environmental covenants in the Loan Documents; or (v)
commission of intentional material physical waste at the Mortgaged Property.

(27) Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, or partial Defeasance (as defined in paragraph (32)), of
not less than a specified percentage at least equal to the lesser of (i) 110% of
the related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Mortgage Loan, (b) upon payment in
full of such Mortgage Loan, (c) upon a Defeasance defined in (32) below, (d)
releases of out-parcels that are unimproved or other portions of the Mortgaged
Property which will not have a material adverse effect on the underwritten value
of the Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (e) as required pursuant to an order of condemnation. With
respect to any partial release under the preceding clauses (a) or (d), either:
(x) such release of collateral (i) would not constitute a “significant
modification” of the subject Mortgage Loan within the meaning of Treasury
Regulations Section 1.860G-2(b)(2) and (ii) would not cause the subject Mortgage
Loan to fail to be a “qualified mortgage” within the meaning of Section
860G(a)(3)(A) of the Code; or (y) the mortgagee or servicer can, in accordance
with the related Loan Documents, condition such release of collateral on the
related Mortgagor’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (x). For purposes of the preceding
clause (x), if the fair market value of the real property constituting such
Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan outstanding after the release, the
Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

In the case of any Mortgage Loan, in the event of a taking of any portion of a
Mortgaged Property by a State or any political subdivision or authority thereof,
whether by legal proceeding or by agreement, the Mortgagor can be required to
pay down the principal balance of the Mortgage Loan in an amount not less than
the amount required by the REMIC Provisions and, to such extent, may not be
required to be applied to the restoration of the Mortgaged Property or released
to the Mortgagor, if, immediately after the release of such portion of the
Mortgaged Property from the lien of the Mortgage (but taking into account the
planned restoration) the fair market value of the real property constituting the
remaining Mortgaged Property is not equal to at least 80% of the remaining
principal balance of the Mortgage Loan.

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.

10



 

(28) Financial Reporting and Rent Rolls. Each Mortgage requires the Mortgagor to
provide the owner or holder of the Mortgage with quarterly (other than for
single-tenant properties) and annual operating statements, and quarterly (other
than for single-tenant properties) rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements with respect to each Mortgage Loan
with more than one Mortgagor are in the form of an annual combined balance sheet
of the Mortgagor entities (and no other entities), together with the related
combined statements of operations, members’ capital and cash flows, including a
combining balance sheet and statement of income for the Mortgaged Properties on
a combined basis.

(29) Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of the
Cut-Off Date, specifically exclude Acts of Terrorism, as defined in TRIA, from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each Mortgage Loan, the related Loan Documents
do not expressly waive or prohibit the mortgagee from requiring coverage for
Acts of Terrorism, as defined in TRIA, or damages related thereto; provided,
however, that if TRIA or a similar or subsequent statute is not in effect, then,
provided that terrorism insurance is commercially available, the Mortgagor under
each Mortgage Loan is required to carry terrorism insurance, but in such event
the Mortgagor shall not be required to spend on terrorism insurance coverage
more than two times the amount of the insurance premium that is payable at such
time in respect of the property and business interruption/rental loss insurance
required under the related Loan Documents (without giving effect to the cost of
terrorism and earthquake components of such casualty and business
interruption/rental loss insurance), and if the cost of terrorism insurance
exceeds such amount, the Mortgagor is required to purchase the maximum amount of
terrorism insurance available with funds equal to such amount.

(30) Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the lender which are customarily acceptable to prudent commercial
and multifamily mortgage lending institutions lending on the security of
property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan

11



 

Documents), (a) the related Mortgaged Property, or any equity interest of
greater than 50% in the related Mortgagor, is directly or indirectly pledged,
transferred or sold, other than as related to (i) family and estate planning
transfers or transfers upon death or legal incapacity, (ii) transfers to certain
affiliates as defined in the related Loan Documents, (iii) transfers of less
than, or other than, a controlling interest in the related Mortgagor, (iv)
transfers to another holder of direct or indirect equity in the Mortgagor, a
specific Person designated in the related Loan Documents or a Person satisfying
specific criteria identified in the related Loan Documents, such as a qualified
equityholder, (v) transfers of stock or similar equity units in publicly traded
companies or (vi) a substitution or release of collateral within the parameters
of paragraphs (27) and (32) herein or the exceptions thereto set forth on
Exhibit C, or (vii) as set forth on Exhibit B-30-1 by reason of any mezzanine
debt that existed at the origination of the related Mortgage Loan, or future
permitted mezzanine debt as set forth on Exhibit B-30-2 or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any subordinate debt that
existed at origination and is permitted under the related Loan Documents, (ii)
purchase money security interests (iii) any Mortgage Loan that is
cross-collateralized and cross-defaulted with another Mortgage Loan, as set
forth on Exhibit B-30-3 or (iv) Permitted Encumbrances. The Mortgage or other
Loan Documents provide that to the extent any Rating Agency fees are incurred in
connection with the review of and consent to any transfer or encumbrance, the
Mortgagor is responsible for such payment along with all other reasonable fees
and expenses incurred by the Mortgagee relative to such transfer or encumbrance.

(31) Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-Off Date Principal Balance in excess of
$5 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-Off Date Principal Balance of $20 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mortgage Loan has a
Cut-Off Date Principal Balance equal to $5 million or less, its organizational
documents or the related Loan Documents) provide substantially to the effect
that it was formed or organized solely for the purpose of owning and operating
one or more of the Mortgaged Properties securing the Mortgage Loans and prohibit
it from engaging in any business unrelated to such Mortgaged Property or
Properties, and whose organizational documents further provide, or which entity
represented in the related Loan Documents, substantially to the effect that it
does not have any assets other than those related to its interest in and
operation of such Mortgaged Property or Properties, or any indebtedness other
than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

12



 

(32) Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (i) 110%
of the allocated loan amount for the real property to be released and (ii) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable expenses associated with defeasance,
including, but not limited to, accountant’s fees and opinions of counsel.

(33) Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in the
case of situations where default interest is imposed.

(34) Ground Leases. For purposes of this Agreement, a “Ground Lease” shall mean
a lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:

13



 

(a) The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage. No material change in the terms of the Ground Lease had occurred since
the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

(b) The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the lender;

(c) The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either borrower or the mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

(d) The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non-disturbance and attornment agreement to which the
mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

(e) The Ground Lease does not place commercially unreasonably restrictions on
the identity of the Mortgagee and the Ground Lease is assignable to the holder
of the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder, and in the event it is so assigned, it is further assignable
by the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor;

(f) The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease. To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

(g) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides

14



 

that no notice of default or termination is effective against the lender unless
such notice is given to the lender;

(h) A lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the lender’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

(i) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial mortgage lender;

(j) Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
lender or a trustee appointed by it having the right to hold and disburse such
proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

(k) In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in respect of a total
or substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

(l) Provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with lender upon
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

(35) Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

(36) Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan and the origination thereof complied in
all material respects with, or was exempt from, all requirements of federal,
state or local law relating to the origination of such Mortgage Loan; provided
that such representation and warranty does not address or

15



 

otherwise cover any matters with respect to federal, state or local law
otherwise covered in this Exhibit B.

(37) No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required payments since origination, and as of the date hereof, no Mortgage Loan
is more than 30 days delinquent (beyond any applicable grace or cure period) in
making required payments as of the Closing Date. To the Seller’s knowledge,
there is (a) no material default, breach, violation or event of acceleration
existing under the related Mortgage Loan, or (b) no event (other than payments
due but not yet delinquent) which, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either (a) or (b), materially and
adversely affects the value of the Mortgage Loan or the value, use or operation
of the related Mortgaged Property, provided, however, that this representation
and warranty does not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of an exception
scheduled to any other representation and warranty made by the Seller in this
Exhibit B. No person other than the holder of such Mortgage Loan may declare any
event of default under the Mortgage Loan or accelerate any indebtedness under
the Loan Documents.

(38) Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

(39) Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan, the
Mortgagor is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico. Except
with respect to any Mortgage Loan that is cross-collateralized and cross
defaulted with another Mortgage Loan, no Mortgage Loan has a Mortgagor that is
an affiliate of another Mortgagor.

(40) Environmental Conditions. A Phase I environmental site assessment (or
update of a previous Phase I and or Phase II site assessment) and, with respect
to certain Mortgage Loans, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements conducted by a reputable
environmental consultant in connection with such Mortgage Loan within 12 months
prior to its origination date (or an update of a previous ESA was prepared), and
such ESA (i) did not identify the existence of recognized environmental
conditions (as such term is defined in ASTM E1527-05 or its successor,
hereinafter “Environmental Condition”) at the related Mortgaged Property or the
need for further investigation, or (ii) if the existence of an Environmental
Condition or need for further investigation was indicated in any such ESA, then
at least one of the following statements is true: (A) an amount reasonably
estimated by a reputable environmental consultant to be sufficient to cover the
estimated cost to cure any material noncompliance

16



 

with applicable Environmental Laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
lender; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that can reasonably be expected to mitigate
the identified risk; (C) the Environmental Condition identified in the related
environmental report was remediated or abated in all material respects prior to
the date hereof, and, if and as appropriate, a no further action or closure
letter was obtained from the applicable governmental regulatory authority (or
the environmental issue affecting the related Mortgaged Property was otherwise
listed by such governmental authority as “closed” or a reputable environmental
consultant has concluded that no further action is required); (D) an
environmental policy or a lender’s pollution legal liability insurance policy
meeting the requirements set forth below that covers liability for the
identified circumstance or condition was obtained from an insurer rated no less
than A- (or the equivalent) by Moody’s, S&P and/or Fitch; (E) a party not
related to the Mortgagor was identified as the responsible party for such
condition or circumstance and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Mortgagor having financial resources reasonably estimated to be
adequate to address the situation is required to take action. To Seller’s
knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-05 or its successor) at the related
Mortgaged Property.

(41) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation.

(42) Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule attached as an exhibit to this
Mortgage Loan Purchase Agreement is true and correct in all material respects as
of the Cut-Off Date and contains all information required by the Pooling and
Servicing Agreement to be contained therein.

(43) Cross-Collateralization. No Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

(44) Advance of Funds by the Seller. After origination, no advance of funds has
been made by Seller to the related Mortgagor other than in accordance with the
Loan Documents,

17



 

and, to Seller’s knowledge, no funds have been received from any person other
than the related Mortgagor or an affiliate for, or on account of, payments due
on the Mortgage Loan (other than as contemplated by the Loan Documents, such as,
by way of example and not in limitation of the foregoing, amounts paid by the
tenant(s) into a lender-controlled lockbox if required or contemplated under the
related lease or Loan Documents). Neither Seller nor any affiliate thereof has
any obligation to make any capital contribution to any Mortgagor under a
Mortgage Loan, other than contributions made on or prior to the date hereof.

(45) Compliance with Anti-Money Laundering Laws. Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.

18



 

 



Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt

None.

B-30-1-1



 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt

None. 



B-30-2-1



 


Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

None.
 

B-30-3-1



 





EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

            Representation   Mortgage Loan   Description of Exception          
  (28) Financial Reporting and Rent Rolls   Mount Rose Plaza (No. 69)   With
respect to the Mortgaged Property, the annual financial statements are not
required to be in the form of an annual combined balance sheet of the Mortgagor
entities (and no other entities), together with the related combined statements
of operations, members’ capital and cash flows, including a combined balance
sheet and statement of income for the Mortgaged Property on a combined basis.
According to the related Mortgage Loan Documents, each of the tenant-in-common
Mortgagors must prepare unaudited operating statements, covering the Mortgaged
Property, internally prepared on a cash basis including a balance sheet, a
statement of net operating income and a statement of revenues and expenses for
the fiscal year. Each such financial statement must be accompanied by an
officer’s certificate attesting to the accuracy of such operating statements.
Each tenant-in-common Mortgagor is also required to provide any such additional
information as may be reasonably requested by lender with respect to the
Mortgaged Property.             (39) Organization of Mortgagor   Coconut Grove
Courtyard by Marriott (No. 22) and Springhill Suites Lincolnshire Hotel (No. 37)
  The Mortgage Loans have affiliated Mortgagors.             (39) Organization
of Mortgagor   Gordon Highway Self-Storage (No. 71), Extra Space Storage
Chattanooga (No. 78) and Collierville Self-Storage (No. 79)   The Mortgage Loans
have affiliated Mortgagors.             (40) Environmental Conditions   One
Hamden Center (No. 33)   The Mortgaged Property is located hydrogeologically
downgradient and adjacent to the south of a gasoline service station. According
to the Phase I conducted at the Mortgaged Property, three underground storage
tanks (“USTs”) found at the adjacent gasoline service station were leaking and
were thus removed in 2006. A subsequent regulatory review conducted by the
consultant indicated that there exists soil and groundwater contamination at the
adjacent property. Remediation systems are currently in place and the
concentrations of contaminants are decreasing, yet such contaminants still
remain above applicable state standards. Although the consultant reported that
the contaminants appear to be moving away from the Mortgaged Property, the
potential exists for the contamination plume to spread to the northern portion
of the Mortgaged Property; however, the potential for significant impact is not
anticipated. It is the policy of the Connecticut Department of Environmental
Protection that a downgradient property, as is the case with the Mortgaged
Property, “is not responsible for remediating ground water contamination flowing
onto the property from another site so long as the contamination is present
solely as a result of the off-site source” and according to the consultant a
responsible party has been identified. The consultant has stated that no further
investigation is required at this time, but recommends that the Connecticut
Department of Environmental Protection (“CTDEP”) regulatory files be reviewed
periodically to monitor the progress of the remediation measures already in
place until such time that site closure for the adjacent property is granted by
the CTDEP.

C-1



 

 



EXHIBIT D

FORM OF OFFICER’S CERTIFICATE



[                             ] (“Seller”) hereby certifies as follows:

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of
February 1, 2012 (the “Agreement”), between GS Mortgage Securities Corporation
II and Seller, are true and correct in all material respects on and as of the
date hereof (or as of such other date as of which such representation is made
under the terms of Exhibit B to the Agreement) with the same force and effect as
if made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

3.Neither the Prospectus, dated January 13, 2012, as supplemented by the
Prospectus Supplement, dated January 24, 2012 (collectively, the “Prospectus”),
relating to the offering of the Class A-1, Class A-2, Class A-3 and Class A-AB
Certificates, nor the Offering Circular, dated January 24, 2012 (the “Offering
Circular”), relating to the offering of the Class X-A, Class X-B, Class A-S,
Class B, Class C, Class D, Class E, Class F, Class G and Class R Certificates,
in the case of the Prospectus and the Prospectus Supplement, as of the date of
the Prospectus Supplement or as of the date hereof, or the Offering Circular, as
of the date thereof or as of the date hereof, included or includes any untrue
statement of a material fact relating to the Mortgage Loans and/or the Seller or
omitted or omits to state therein a material fact required to be stated therein
or necessary in order to make the statements therein relating to the Mortgage
Loans and/or the Seller, in light of the circumstances under which they were
made, not misleading.

Capitalized terms used herein without definition have the meanings given them in
the Agreement.

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

D-1



 

Certified this [ ] day of February, 2012.

          ARCHETYPE MORTGAGE FUNDING I LLC             By:         Name:      
Title:

D-2



 

 

